ALLOWABILITY NOTICE
Claims 1-10 are pending in this action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/7/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lucas Stelling on 9/2/2022.


Claim 1 of the application has been amended with claims 2-10 remaining as originally presented:
1. (Currently Amended) A method for generating digital quantum chaotic wavepacket signals, implemented by a unified software defined radio system which unifies a quantum chaotic wavepacket secure communication and a primary and secondary radar comprising the following steps: 
step one: construct a Hermitian NxN matrix H; 
step two: calculate N eigen-wavefunctions pj of a quantum Hamiltonian system with the Hamiltonian by some numerical calculation methods, wherein the Hamiltonian is the NxN Hermitian matrix H; 
step three: extract some or all of the eigen- wavefunctions pO with obvious chaos features as quantum chaotic eigen-wavefunctions according to a chaos criterion; 
step four: generate some semi-classical digital quantum chaotic wavepacket signals pj(n) with the same mathematical form as that of the quantum chaotic eigen-wavefunctions and length N from the selected quantum chaotic eigen-wavefunctions according to the mathematical correspondence between the classical signal and the wavefunction in quantum mechanics, wherein the wavepacket signals not only have the same features as classical chaotic signals but also have a unique splitting spectrum characteristic.  
2-10. (Original). 

Reasons for Allowance
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Ladue (WO-2006026446-A2), Moon (KR-20090021463-A), Gan et al. (CN-108768445-A), Yang et al. (CN-110824436-A), Xu et al. (CN-101834718-B), Johnson et al. (US-20030182246-A1), Michaels (US-20180309477-A1), Lauer et al. (US-8644362-B1), Yang et al. (US-20100142588-A1), Oudaltsov et al. (US-7072469-B1), Goedgebuer et al. (US-6704420-B1), Carol (US-20030007738-A1), Hong et al. ("Chaotic Phase-Coded Waveforms With Space-Time Complementary Coding for MIMO Radar Applications," in IEEE Access, vol. 6, pp. 42066-42083, 2018, doi: 10.1109/ACCESS.2018.2859404), Fenwick et al. ("Chaotic signals in radar and sonar," 2006 International Waveform Diversity & Design Conference, 2006, pp. 1-6, doi: 10.1109/WDD.2006.8321435) and Lestriandoko et al. ("Security system for surveillance radar network communication using chaos algorithm," 2014 8th International Conference on Telecommunication Systems Services and Applications (TSSA), 2014, pp. 1-6, doi: 10.1109/TSSA.2014.7065947), do not alone or in combination teach the recited features of independent claim 1. The invention must determine which of the eigen wavefunctions have obvious chaos features and extract some or all of them. Furthermore, the invention must ensure that the wavepacket signals have all the same features as classical chaotic signals along with a unique splitting spectrum characteristic. These features along with the other recited features of independent claim 1 and its dependent claims make the claimed inventions allowable over the prior arts of record.
Examiner notes that Jiao (CN-108401489-A), Jiao (WO-2019174031-A1) and Jiao (EP-3748897-A1) is the same inventor and invention but is not currently claimed for foreign priority. The applications have the same filing date.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is 571-270-7179.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        September 8, 2022